KINKADE, J.
1. The words “qualified electors” as used in Section 4803, General Code, and the words “qualified persons” as used in Sections 4805, and 4807, General Code, mean that the persons referred to must be electors possessing ail the rights of electors of the county in general and qualified to exercise such rights, and in addition thereto- must be qualified, in all respects, to properly discharge all duties imposed by law upon deputy state supervisors of elections.
2. _ It is the duty of the state supervisor of elections to exercise a sound discretion, in appointing members of boards of deputy state supervisors of elections, concerning the qualifications in general of persons seeking such appointments, and where the evidence of disqualification is clear and convincing the appointment may be refused notwithstanding the recommendation of the political committee. The burden of establishing disqualification is upon the state supervisor of elections.
Writ denied.
Marshall, CJ., Day, Allen and Robinson, JJ., concur.